DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed 04/24/2020, and amended on 09/01/2020 and 10/23/2020. Currently claims 1-25 are cancelled and claims 26-49 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,331,233, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Claim 1 of instant application
   Claim 1 of US Patent No. 10,331,233

A controller for remotely controlling movement of a target having a point of view (POV),
the controller comprising: a base shaped to be supported by a user when controlling movement of the target, the base having an intended orientation with respect to the user when being held during operation of the target;
the controller comprising: a base shaped to be held by one of a user's two hands when controlling movement of the target, the base having an intended orientation with respect to the user when being held during operation of the target;
a manually-displaceable control member mounted to the base in a position for allowing manually displacement by a hand of the user for generating control inputs to command movement of the target;
a manually-displaceable control member mounted to the base in a position for allowing manually displacement by the user's other hand for generating control inputs to command movement of the target;
and an input device coupled to the base and manipulatable (1) in a first manner with respect to the base, causing the controller to generate a tilt command to tilt the POV up or down with respect to the target, and (2) in a second manner with respect to the base, causing the controller to generate a pan command to 



As to claims 27-49, these limitations are met by claims 2-26 of US Patent No.10,331,233. Thus claims 27-49 of the instant application are not patentably distinct from one another.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Further, claims 26-40 are rejected as being dependent from a cancelled base claim. MPEP 6.18 V states that if a base claim has been cancelled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete. Appropriate correction is required.

Allowable Subject Matter
Examiner believes that claims 26-49 may be allowable if the Double Patenting Rejection is overcome with a proper Terminal Disclaimer, and the rejection of claims 26-40 as incomplete, is corrected by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624